DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 10, 11, 13-15 objected to because of the following informalities.  Appropriate correction is required.
In the 3rd and 4th lines from the bottom of claim 4, there are two dashes or lines that appear to be typos.  
The preamble of claims 10, 11, 13-15 should begin with an appropriate article, (a, an, the).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 7, 8-11, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 11:  these claims recite the term “preferably four.”  It is unclear if the claim positively requires four.  Correction is required.
Regarding claim 4: the claim recites the term “in particular…”  It is unclear if the limitations that follow “in particular” are actually required by the claim.  Correction is required.
Regarding claim 7: the claim recites, “for example…”  It is unclear if the limitations following the phrase are actually required by the claim.
Regarding claims 10: the claim has been amended to depend from claim 1. But it then goes onto to recite structure already required by claim 1.  For example, the claim recites “providing an inliner” but parent claim already requires an inliner.  The examiner assumes the application is referring to the structure of claim 1, in which case, the elements should be referenced using “the” or “said” to provide clear antecedent basis.
Regarding claim 14: this claim depends from claim 12 but recites structure already defined by claim 12.  The applicant should provide proper antecede basis to elements by introducing them with “the” or “said” if it is an element already recited in the parent claim.

Allowable Subject Matter
Claims 1, 3, 5, 6, 12 are allowed.
Claim 13 would be allowable if corrected to fix the objection.
Claims 2, 4, 7, 8-11, 14 and 15 would be allowable if corrected to overcome the §112 rejections and/or objections.


The following is an examiner’s statement of reasons for allowance: the examiner considers WO2007/081201 (‘201) to be the closest prior art of record. ‘201 discloses a inflatable unit (4) configured as a bag to define an interior space for containing a gas for use within a tank (2) to prevent sloshing.   However, ‘201 does not disclose an inliner configured as a bag to define an interior space for storing liquid, wherein the inliner is connected to the inflatable unit.  Further, there is no reference of record that would have motivate a person of ordinary skill in the art to have modified ‘201 to include an inliner connected to the inflatable unit, absent impermissible hindsight..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
10836298 teaches a flexible liner for transporting liquid
20170253425 discloses a flexible container liner
20160130078 teaches a flexible liner/bladder
20140097182 teaches a container with a flexible liner
20100032053 teaches a flexible liner
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DON M ANDERSON/Primary Examiner, Art Unit 3733